Title: From Alexander Hamilton to James Wilkinson, [3 August 1799]
From: Hamilton, Alexander
To: Wilkinson, James


[New York, August 3, 1799]

General Hamilton presents his Compliments to General Wilkinson& sends him at foot heads for conversations which it is proposed to have; in order to call the attention of G W to the several points. Most of them have no doubt been topics of communication with the War Department but the freedom & particularity of conversation will yield additional lights & lead perhaps to a correct system for the management of our Western Affairs in their various relations.
Objects


1. 
The disposition of our Western Inhabits. towards the UStates & foreign powers.

2. 
The disposition of the Indians in the same aspect.

3.
The disposition of the Spaniards in our Vicinity. Their strength in numbers & fortifications.

4
The best expedients for correcting or controuling hostile propensities in any or all these quarters including.

5 
The best defensive disposition of the Western army; embracing the Country of Tenessee & the Northern & N Western Lakes and having an eye to œconomy & discipline.

6
The best mode (in the event of Rupture with Spain) of attacking the two floridas. The troops Artillery &c. requisite.

7
The best plan for supplying the Western army with provisions transportation forage &c.

8
The best arrangement of Command so as to unite facility of Communication with the sea board & the proper combination of all the parts under the General commanding the Western Army.
